Order of the Supreme Court, New York County, entered July 24, 1979, denying plaintiff’s motion for summary judgment affirmed, with costs. Defendant is a purchasing agent for one or more foreign corporations. Other than the Graupner transactions referred to by our dissenting brother, the practice followed by it was standard. Acting as agent, it would purchase the goods for its own account, pledging its own credit. By express direction of its principal it would arrange that the goods be forwarded to Regal Shipping Agency (Regal), a shipping forwarder, which would declare the shipment under its own ocean marine policy and forward the goods on to the principal. Regal would bill defendant for the shipping charges, including insurance. Defendant, in turn, would bill its principal for the cost of the goods shipped and shipping costs, including insurance and add thereto its commission of 5% of the total charge. *626Plaintiff, with which defendant carried a separate ocean marine policy, contends that the goods thus shipped by defendant fell within the purview of the coverage of defendant’s policy with it. By this action it seeks recovery of a sum in excess of $17,000 which it claims represents the premiums due on the shipments in question. The policy contained the following clause covering: "all shipments under and/or on deck, consigned to or shipped by the Assured, or consigned to or shipped by others for the Assured’s account or control and in which the Assured may have an insurable interest but excluding shipments sold by the Assured on F.O.B., F.A.S., Cost and Freight or similar terms whereby the Assured is not obliged to furnish ocean marine insurance and excluding shipments purchased by the Assured on terms which include insurance to final destination; also to cover all shipments which the Assured may be instructed to insure, provided such instructions are given in writing prior to sailing of vessel and before any known or reported loss or accident.” At no point while the goods were "under and/or on deck * * * shipped by the Assured * * * or shipped by others for the Assured’s account” was defendant at risk. It was entitled to recover from its principal regardless of whether the principal ever received the goods. Once the goods were turned over to Regal, defendant’s function was completed and it was entitled to be paid by its principal. If the goods were lost at sea the principal could look only to Regal’s insurer. Accordingly, we hold that this case is controlled by Home Ins. Co. v Chang (41 NY2d 288), in which the coverage clause was substantially identical. The fact that Chang was a broker whereas defendant was an agent is, we think, of no consequence. Here, as in Chang, the transactions with respect to which premiums are sought come within the express exclusionary clause in the policy and further, Schlessex was not at risk with respect to these transactions. So far as the Graupner transactions were concerned, defendant was under specific direction to send them parcel post. Hence, we agree with Justice Silverman that summary judgment on that claim was not warranted. Concur—Birns, J. P., Bloom and Lynch, JJ.; Sandler, J., concurs, and Silverman, J., dissents, in separate memoranda as follows.